DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/30/2021.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. in US Patent Application Publication 2013/0206739 (“Reed”).
Regarding claim 1, Reed discloses a component for a gas turbine engine (see particularly Fig. 8-12), the component comprising: 	a component wall having an inner wall surface 202 (Fig. 8) and an outer wall surface 204; and 
Regarding claim 2, Reed discloses the component of claim 1, wherein the diffusing section further comprises a flat portion at an end of the ridge surface, wherein each lobe transitions from a curved surface to the flat portion (see the embodiment of Fig. 14-15 which applies equivalently against claim 1; flat portion 368 may be equated to the claimed flat portion at an end of the ridge surface 346, 348).
Regarding claim 3, Reed discloses the component of claim 1, wherein the ridge surface has a first surface 346 (see again the embodiment shown in Fig. 14 and 15) extending at a first downstream diffusing angle relative to a centerline defined by the metering section and a second surface extending at a second downstream diffusing angle relative to the centerline (see the portion of transition region 360 that is parallel to the outer wall surface 304 in Fig. 14), wherein the first surface extends from the transition point to a ridge surface inflection point and the second surface extends from the ridge surface 
Regarding claim 4, Reed discloses the component of claim 3, wherein the second downstream diffusing angle is greater than the first downstream diffusing angle (with respect to center line 318; Fig. 14).
Regarding claim 7, Reed discloses the component of claim 1, wherein an upstream diffusing surface of the diffusing section angles away from a centerline defined by the metering section at an upstream diffusing angle (Fig. 8 or 14; simply, the diffusion section forms an angle with the metering section centerline 218, 318).
Regarding claim 9, Reed discloses the component of claim 1, wherein the diffusing section includes a covered region and an uncovered region (consider Fig. 8; a covered region may be considered that region of the diffusion section that between edge 220 and inner wall 202 if one were to draw a straight line between the two; the uncovered region may be considered the rest of the diffusion section downstream from that edge 220).
Regarding claim 10, Reed discloses the component of claim 9, wherein the covered region includes a fully covered sub-section and a partially covered sub-section, wherein the fully covered sub-section extends from the transition point to an upstream edge of the outlet (see Fig. 8 and 9A, 9B; the partially covered portion comprises the curved outer wall edge downstream of 220; the fully covered portion extends from the end of the metering section up to edge 220).
Regarding claim 11, Reed discloses the component of claim 1, further comprising a plurality of additional cooling holes arranged in an array of cooling holes (Fig. 3).
Regarding claim 12, Reed discloses the component of claim 1, wherein the metering section defines a hole centerline angled at a centerline angle of between 20 degrees and 40 degrees (see Fig. 8; acknowledging that Fig. 8 is not to scale and precise dimensions cannot be determined from the figure, 
Regarding claim 13, Reed discloses the component of claim 1, wherein the component wall is one of a pressure side wall and a suction side wall of an airfoil (paragraph [0002]).
Regarding claim 14, Reed discloses the component of claim 1, wherein the component wall is a platform of a turbine blade (paragraph [0002]).
Regarding claim 15, Reed discloses the component of claim 1, wherein the component wall is a platform of a turbine vane (paragraph [0002]).
Regarding claim 16, Reed as applied above against claim 1 meets all the limitations of claim 16 as Reed is directed to a cooled component of a gas turbine engine, which necessarily has a compressor and a turbine.  Reed discloses that his cooling hole structure may be applied to an airfoil (paragraph [0002]).
Regarding claim 17, see the rejection of claim 2 above.
Regarding claim 18, see the rejection of claim 3 above.
Regarding claim 19, see the rejection of claim 7 above.
Regarding claim 20, see the rejection of claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed alone.
Regarding claims 5 and 6, Reed does not explicitly disclose the component of claim 3, wherein the first downstream diffusing angle is between 5 degrees and 15 degrees or wherein the second downstream diffusing angle is between 15 degrees and 30 degrees.  However, Reed does specifically acknowledge the equivalent of the claimed angular relationship (see theta 1 and theta 2 in Fig. 8 corresponding to a first downstream diffusing angle and second downstream diffusing angle).  Reed also teaches that these angles may vary and be selected to effect certain extents of cooling (paragraph [0208]).	The Court has held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant scenario, Reed discloses an analogous cooling hole including various angled portions that may be equated to the claimed diffusing angles, but does not explicitly disclose the claimed angular ranges.  However, Reed does teach that such angles are a consideration during design that may be modified to achieve some desired cooling performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed by altering diffusing angles to affect the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 8, the limitations of claim 8 are found obvious in view of Reed based upon equivalent analysis as with respect to claims 5 and 6.  While Reed is silent to the equivalent of the upstream diffusing angle being specifically between 1 and 5 degrees, Reed does teach that such an angle is something that one of ordinary skill considers during the design of such cooling holes such that the limitations of claim 8 fail to patentably distinguish themselves from Reed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7997868 discloses a gas turbine film cooling hole analogous to that claimed.  US8057181 discloses a gas turbine film cooling hole that has multiple expansion zones.  US2011/0293423 discloses a gas turbine film cooling hole with a downstream flat portion like that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745